Order entered July 30, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01078-CR

                                   ERIC ROSE, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F11-55385-Y

                                           ORDER
       The Court REINSTATES this appeal.

       On July 5, 2013, we ordered the trial court to make findings regarding whether the record

of the original plea hearing could be filed. We ADOPT the findings that: (1) the original plea

hearing was recorded by court reporter Sharon Hazlewood; (2) the notes are available and can be

transcribed; (3) Ms. Hazlewood’s explanation for the delay in filing the record was due to her

hospitalization for illness and the later hospitalization and death of her husband; and (4) Ms.

Hazlewood requested thirty days from July 9, 2013 to file the record.

       We ORDER court reporter Sharon Hazlewood to file the reporter’s record of the original

plea hearing by FRIDAY, AUGUST 16, 2013. Because the record is already more than three

months overdue, no further extensions will be granted. If the record of the plea hearing is not
filed by the date specified, the Court will order that Sharon Hazlewood not sit as a court reporter

until she files the record of the plea hearing in this case.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood,

official court reporter, Criminal District Court No. 7; and counsel for all parties.


                                                        /s/    DAVID EVANS
                                                               JUSTICE